IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-46,210-11



EX PARTE MICHAEL GARRETT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. F-9320131-SV FROM THE
292ND DISTRICT COURT OF DALLAS COUNTY



           Alcala, J., filed a concurring statement.

CONCURRING STATEMENT 

           I agree with this Court that Michael Garrett, applicant, has failed to properly raise his
claim for a writ of habeas corpus under Texas Code of Criminal Procedure Article 11.073 
because his writ application for retesting of DNA does not involve “relevant scientific
evidence” that contradicts prior science.  See Tex. Code Crim. Proc. art. 11.073.  Instead,
applicant’s claim should be raised on the basis of our DNA-testing statute, Chapter 64.  See
id. art. 64.01(b)(2) (allowing DNA testing of materials previously tested where possible
“with newer testing techniques that provide a reasonable likelihood of results that are more
accurate and probative”).  With this comment, I join the Court’s disposition.
Filed: May 7, 2014
Do Not Publish